          Case 2:19-cr-00190-MJH Document 608 Filed 12/16/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA                       )
                                                   )
                   v.                              )   Criminal No. 19-190-6
                                                   )
    WESLEY ELLIS-BARNES                            )

                                  Order on Motion For Preliminary
                                    Order of Criminal Forfeiture

           Presently before the Court is the government’s Motion requesting that the Court enter

    a Preliminary Order of Criminal Forfeiture ECF No. 596. The government seeks forfeiture of

    (1) $2.787.00 in United States Currency and (2) a Smith & Wesson M&P 40, .40 caliber

    pistol, serial number DFXF1300 and associated ammunition. Mr. Ellis-Barnes has filed a

    Response opposing the Motion to the extent that the government seeks forfeiture of the

    $2.787.00 in United States Currency. ECF No. 597.

           Mr. Ellis-Barnes asserts that the United Sates Currency is the property of his wife,

    Reona Ellis-Barnes. Id. at ¶ 3. He has attached as an Exhibit, a letter from the Federal Bureau

    of Investigation acknowledging that his wife has asserted a claim to the $2.787.00. Ex. A.,

    ECF No. 597-1 (Mr. Ellis-Barnes’ wife is identified as Reona Hewlett in the FBI’s letter).

    Mr. Ellis-Barnes notes that the government did not refer to this third-party claim in its Motion.

    Id. at ¶ 6. Mr. Ellis-Barnes correctly states as follows:

           While the government can certainly seek and this Court can certainly declare
           that Mr. Ellis-Barnes has forfeited his rights to the subject currency, neither the
           government nor this Court can find that Ms. Ellis-Barnes has forfeited her right
           to that same currency.

    Id. at ¶ 5. The government’s order is limited to Mr. Ellis-Barnes’ claim to the property.
      Case 2:19-cr-00190-MJH Document 608 Filed 12/16/20 Page 2 of 3




While the government did not specifically refer to Ms. Ellis-Barnes’ claim to the $2,787.00, it

does acknowledge, in general, all third-party claimants’ rights and the procedure to protect

such rights:

       Upon the issuance of the Preliminary Order of forfeiture against Ellis-Barnes,
       the United States will provide written notice to all third parties, if any, known
       to the United States who may have an interest in the Subject Property. The
       United States will also advertise notice of this forfeiture proceeding via the
       government’s internet forfeiture website. The Court will thereafter adjudicate
       any third-party interests.

ECF No. 596, at ¶ 6. The Court’s Preliminary Order of Forfeiture will likewise acknowledge

that any third-party claims to the property will be adjudicated by the Court. The Court notes

that it can only adjudicate claims brought before the Court pursuant to applicable law. In

addition, since Ms. Ellis-Barnes has notified the Department of Justice that she has asserted a

claim to the $2,787.00, presumably the government “will provide written notice” to her as a

person “known to the United States” who has an interest in the $2,787.00. Accordingly, the

following Order is hereby entered.



       AND NOW, this 16th day of December, 2020, upon consideration of the United States’

Motion for Preliminary Order of Criminal Forfeiture against Wesley Ellis-Barnes, it is hereby

ORDERED that the motion is GRANTED, and that:



       1. All right, title and interest of Wesley Ellis-Barnes in the following property are

           forfeited to the United States for disposition in accordance with federal law

           pursuant to18 U.S.C. § 924(d), 21 U.S.C. §§ 853(a)(1), 853(a)(2) and 853 (p), and

           28 U.S.C. § 2461(c): a. $2,787.00 in United States currency; and b. Smith &

                                               2

    Case 2:19-cr-00190-MJH Document 608 Filed 12/16/20 Page 3 of 3




       Wesson M&P 40, .40 caliber pistol, bearing serial number DXF1300 and

       associated ammunition.



    2. This Order of Forfeiture against Wesley Ellis-Barnes will be made part of the

       criminal judgment against him and incorporated into his sentence pursuant to Rule

       32.2 of the Federal Rules of Criminal Procedure.



    3. The Court will adjudicate all third-party claims.



                                         BY THE COURT:



                                         Marilyn J. Hor
                                                    Horan
                                                       ra n
                                         United States District Judge




                                           3

